COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                §
IN RE                                                              No. 08-16-00315-CV
                                                §
VISTACON, INC. GENERAL                                       AN ORIGINAL PROCEEDING
CONTRACTORS AND BASILIO                         §
SILVA,                                                              IN MANDAMUS
                                                §
RELATORS
                                                §

                                       JUDGMENT

        The Court has considered this cause on the Relator’s petition for writ of mandamus

against the Honorable Luis Aguilar, Judge of the 243rd District Court of El Paso County, Texas,

and concludes that Relators’ petition for writ of mandamus and should be denied. We therefore

deny the petition for writ of mandamus, in accordance with the opinion of this Court.

        IT IS SO ORDERED THIS 27TH DAY OF JANUARY, 2017.


                                     YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.